            Case 5:19-cv-00434-FB Document 18 Filed 10/24/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 Samantha Ruiz,
                                                               Civil Action No: 5:19-cv-434
           Plaintiff,

 v.

 Atlas Credit Co., Inc.,

           Defendant.

                   JOINT NOTICE OF PENDING SETTLEMENT
              BETWEEN SAMANTHA RUIZ AND ATLAS CREDIT CO., INC.

        NOTICE IS HEREBY GIVEN that Plaintiff Samantha Ruiz (“Plaintiff”) and Defendant

Atlas Credit Co., Inc. (“Atlas” and together with Plaintiff, the “Parties”) have settled all claims

between them in this matter and are in the process of completing the final closing documents and

filing a dismissal of this lawsuit. The Parties anticipate filing a Stipulation of Dismissal with

Prejudice with prejudice within approximately 45 days. The Parties therefore request that all

pending deadlines and all Joint Status Report and Settlement Meeting requirements in this case be

suspended, and that the Court set a deadline of on or after December 9, 2019 for the filing the

Stipulation of Dismissal with Prejudice.


Dated: October 24, 2019


 /s/ Shawn Jaffer                                   /s/ Lee B. Szor
 Shawn Jaffer, Esq.                                 Daniel J. Madden (SBN 24002513)
 SHAWN JAFFER LAW FIRM, PLLC                        E-mail: DMadden@FoxRothschild.com
 Texas Bar No. 24107817                             Lee B. Szor (SBN 24108293)
 11625 Custer Rd, Suite 110-376                     Email: LSzor@FoxRothschild.com
 Frisco, Texas 75035                                FOX ROTHSCHILD LLP
 214-210-0730                                       Two Lincoln Centre
 shawn@jafflaw.com                                  5420 LBJ Freeway, Suite 1200
 Attorney for Plaintiff                             Dallas, Texas 75240


                                                1
176812\00011\103791218.v1
            Case 5:19-cv-00434-FB Document 18 Filed 10/24/19 Page 2 of 2




                                                Telephone: (972) 991-0889
                                                Facsimile: (972) 404-0516
                                                Attorneys for Defendant
                                                ATLAS CREDIT CO., INC.


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 24th day of October, 2019, a true and
correct copy of the above and foregoing document was served on all counsel of record through
ECF.

                                                   /s/ Lee Szor
                                                   Lee Szor




                                             -2-
176812\00011\103791218.v1
